 250DECISIONSOF NATIONAL LABOR RELATIONS BOARDAMERICAN SEATING COMPANYandPATTERN MAKERS'ASSOCIATION OF GRAND RAPIDS, PATTERN MAKERS'LEAGUE OF NORTH AMERICA, AFL. Case No. 7-CA-818.July 22, 1953DECISION AND ORDEROn March 9,1953, TrialExaminer Ralph Winkler issuedhis Intermediate Report and Recommended Order in theabove-entitled proceeding,finding that the Respondent hadengaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and takecertain affirmative action, as setforthin the copy of theIntermediate Report and Recommended Order attached hereto.Thereafter,the Respondent filed exceptions to the IntermediateReport and Recommended Order and a brief in support thereof.The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error wascommitted.The rulings are hereby affirmed.The Boardhas considered the Intermediate Report and RecommendedOrder, the exceptions,the brief,and the entire record in thecase,and hereby adopts the findings,conclusions,and recom-mendations of the Trial Examiner with the following additions.The facts in the case are undisputed.On September 20,1949, following an election,the Board certified InternationalUnion, UnitedAutomobile, Aircraftand Agricultural ImplementWorkers of America,(UAW-CIO),and its Local No. 135,herein calledthe UAW-CIO, asbargaining representative ofthe Respondent'sproduction and maintenance employees. OnJuly1,1950,the Respondent and theUAW-CIOentered intoa 3-year collective-bargaining contract covering all employeesin the certified unit. Shortly before the expiration of 2 yearsfrom the date of signing of the contract,Pattern Makers'Association of Grand Rapids,Pattern Makers'League of NorthAmerica,AFL, hereincalled the Union, filed a representationpetition seeking to sever a craft unit of patternmakers fromthe existing production and maintenance unit.Both the Re-spondent and theUAW-CIOopposed the petition,contendingthat their 3-year contract which would not expireuntil July 1,1953,was a bar. In a decision issued on September 4, 1952,the Board rejected this contention.'Itheld that,as the con-tract had already been in existence for 2 years, and as thecontracting parties had failed to establish that contracts for3-year terms were customary in the seating industry, thecontractwas not a bar during the third year of its term.Accordingly,the Board directed an election in a unit of pattern-makers which the Union won.On October 6, 1952, the Board certified the Union as bargain-ing representative of the Respondent's patternmakers.Approxi-mately 10 days later,the Union submitted to the Respondenta proposed collective-bargaining agreement covering terms andconditions of employment for patternmakers to be effective'Not reported in printed volumes of Board decisions.106 NLRB No 44. AMERICAN SEATING COMPANY251immediately.The Respondent replied that it recognized theUnion as bargaining representative of the patternmakers andthat it was willing to negotiate or discuss subjects properlyopen for discussion,but that the existing contract with theUAW-CIO was still in full force and effect and remainedbinding upon all employees,including patternmakers,until itsJuly 1, 1953,expiration date.There is no question raised as to the Board's power todirect an election upon its finding that the existing contractbetween the UAW-CIO and the Respondent was not a bar.2 Theparties differ,however,as to the effect to be given to thenew certification resulting from this election.The Respondentcontends that the certification of the Pattern Makers merelyresulted in the substitution of a new bargaining representativefor patternmakers in place of the old representative,with thesubstantive terms of the contract remaining unchanged.' Insupport of this position,theRespondent argues that theUAW-CIO was the agent of the patternmakers when it enteredinto the 1950 agreement with that organization,and that thepatternmakers,as principals,are bound by that contract to theexpiration date thereof,notwithstanding that they have changedtheir agent. The General Counsel,on the other hand,contendsthat the certification of the Pattern Makers resulted in makingthe existing contractwith the UAW-CIO inoperative as to theemployees in the unit of patternmakers.The Respondent'sprincipal agent argument assumes thatcommon-law principles of agency control the relationship ofexclusive bargaining representative to employees in an appro-priate unit. We think that this assumption is unwarranted andoverlooks the unique character of that relationship under theNational Labor Relations Act.Under the common law, agency is a consensual relation-ship.4On the other hand, the status of exclusive bargaining2The Respondent contends that the Board's bar rules are only "procedural rules" andrefers to N. L R. B. v. Grace Company, 184 F 2d 126, 129 (C. A. 8), where the court said:The Board's rule that the existence of a valid written and signed bargaining agree-ment . . is a bar to a certification for a different representation,if applicable to thefacts in this case, is a procedural rule which the Board in its discretion may apply orwaive as the facts of a given case may demand in the interest of stability and fairnessin collective bargaining agreements.The court did not explain what it meant by"procedural" which is not a word of art. Kriegv.Missouri, 107 U. S. 221, 231. The court in the Grace case sustained the Board's findingthat a contract that had not been reduced to writing and signed before the filing of a rivalpetitionwas not a bar to a new election. In this connection,the court cited H.J. Heinz Co.vN. L. R. B., 311 U. S. 514, where the Supreme Court held that an employer's refusal tosign a contract embodying the terms of collective-bargaining agreement constituted anunfair labor practice.The court did not decide the effect of a new certification upon an exist-ing contract.3In its brief, the Respondent concedes that the procedural aspects of the existing contractgrievance procedure,the number of union stewards, and union security might be requiredsubjects of negotiation with the newly certified bargaining representative.4 "Agency is the relationshipwhichresults from the manifestation of consent by one per-son to another that the other shall act on his behalf and subject to his control, and consentby the other so to act." Restatement, Agency § 1 (1933). 2 52DECISIONSOF NATIONAL LABOR RELATIONS BOARDrepresentative is a special one created and governed bystatute,5 "Representatives designated or selected for thepurposes of collective bargaining by the majority of theemployees in a unit appropriate for such purposes, shall be theexclusive representative of all the employees in such unit forthe purposes of collective bargaining.... 116 A dulyselectedstatutory representative is the representative of a shiftinggroup of employees in an appropriate unit which includes notonly those employees who approve such relationship, but alsothose who disapprove and those who have never had an oppor-tunity to express their choice.' Under agency principles, aprincipal has the power to terminate the authority of his agentatany time. 6 Not so in the case of a statutory bargainingrepresentative.9 Thus, in itsmost important aspects therelationship of statutory bargaining representative to employeesinan appropriate unit resembles a political rather than aprivate law relationship. 10 In any event, because of the uniquecharacter of the statutory representative, a solution for theproblem presented in this case must be sought in the lightof that special relationship rather than by the device of pinninglabels on the various parties involved and applying withoutchange principles of law evolved to govern entirely differentsituations.The National Labor Relations Act provides machinery forthe selection and change of exclusive bargaining representa-5 Fay v. Douds, 172 F. 2d 720, 724 (C. A. 2).6 Section9 (a) of the Act.7 The nature of a statutory representative's constituency is well illustrated by the facts inthiscase. In the 1949 election to select a bargaining representative for the Respondent'sproduction and maintenance employees, including patternmakers, there were three con-tending unions: the UAW-CIO, Upholsterers' International Union of North America, AFL,herein called the Upholsterers, and United Furniture Workers of America, CIO, hereincalled the Furniture Workers. At the first election, of approximately 1,488 eligible voters,1,293 voted. Of these 569 voted for the UAW-CIO, 238 voted for the Upholsterers, 416 votedfor the Furniture Workers, 65 voted against all participating labor organizations, 1 votedunder challenge, and 4 cast void ballots. As this election was indecisive, a runoff electionwas held with only the Furniture Workers and the UAW-CIO on the ballot. In this secondelection,594 employees voted for the Furniture Workers and 706 voted for the UAW-CIO.There were also 9 void ballots. As the UAW-CIO received a majority of valid votes cast inthe runoff election, it was certified as bargaining representative of all employees in theplantwide unit. It is interesting to observe that before the runoff election was held, thePattern Makers moved to intervene in order to urge that a separate unit of patternmakersbe established. The motion was denied because the Pattern Makers' evidence of interestwas procured after the original hearing. The United Boat Service Corporation, 55 NLRB 671.As the election was secret, it is not known how the handful of patternmakers voted. But theRespondent and the UAW-CIO, when they entered into their bargaining contract in 1950,must have been aware of the patternmaker interest in their own craft union. It is also sig-nificant that this interest was sustained for the 2 years of representation by the UAW-CIO,as evidenced by the fact that in the election held in 1952, all the patternmakers voted forrepresentation by the Pattern Makers.'Restatement, Agency § 118 (b) (1933).9N.L.R.B.v.Brooks, 204 F. 2d 899 (C. A. 9); N. L. R. B. v Century Oxford Mfg.Co., 140 F. 2d 541 (C. A. 2); N. L. R. B. v. Botany Worsted Mills, 133 F. 2d 876 (C. A. 3);N. L. R B. v. Appalachian Electric Power Co., 140 F. 2d 217 (C. A. 4); contra, Mid-Con-tinent Petroleum Corp. v. N. L. R B , 104 F. 2d 613 (C A. 6).iSWeyand, Majority Rule in Collective Bargaining, 45 Col. L. Rev. 556, 561 (1945); Note,38 Mich. L. Rev. 516, 521 (1940). AMERICAN SEATING COMPANY253tives. n If, after the filing of a petition by employees, a labororganization, or an employer, and the holding of a hearing,the Board is convinced that a question of representation exists,it is directed by statute to conduct an election by secret ballotand certify the results thereof. U The Act does not list thesituationsinwhich a "question of representation affectingcommerce exists."isThat has been left to the Board todecide."One of the problems in this connection arises fromthe claim that a collective-bargainingcontract of fixed termshould bar a new election during the entire term of such con-tract. In solving this problem, the Board has had to balancetwo separate interests: The interest of employees and societyin the stability that is essential to the effective encouragementof collective bargaining,and the sometimes conflicting interestof employees in being free to change their representatives atwill.16Reconciling these two interests in the early days of theAct, the Board decided that it would not consider a contract ofunreasonable duration a bar to an election to determine anew bargaining representative. The Board further decided thata contract of more than 1 year was of unreasonable durationand that it would direct an election after the first year of theexistence of such a contract.' In 1947, in the further interestof stability, the Board extended from 1 to 2 years the periodduring which a valid collective-bargaining contract would beconsidered a bar to a new determination of representatives.'USection 9 (c).It Section 9 (c) (1).i9See Sixteenth Annual Report of the National Labor Relations Board(1951),pp. 59-84;Fifteenth Annual Report of the National Labor Relations Board (1950), pp. 34- 36, 60- 77.i4Except that no election may be directed in any bargaining unit or any subdivision withinwhich, in the preceding 12-month period, a valid election has been held. Section 9 (c) (3).Neithermay any investigation be made unless certain filing requirements are satisfiedSection 9(t), (g), and (h).IsGeneral Motors Corporation,102 NLRB 1140; The Trailer Company of America, 51NLRB 1106.16 E.g.,Columbia Broadcasting System, Inc., 8 NLRB 508; The Riverside and Fort LeeFerry Company, 23 NLRB 493; Wichita Union Stockyards Company, 40 NLRB 369.Before deciding on the contract-bar rule,the Board moved tentatively in the direction ofconducting elections whenever employees indicatedthat theydesired to change bargainingrepresentatives, notwithstanding the existence of a collective-bargaining contract.See NewEngland Transportation Company, 1 NLRB 130, 138, where the Board said: "The wholeprocess of collective bargaining and restrictedchoiceof representatives assumes thefreedom of the employees to change their representatives,while at the same time continuingthe existing agreements under which the representatives must function."In making thisstatement,the Board relied on a similar statement of the National Mediation Board NationalMediation Board, First Annual Report 23-24(1935).However,collective-bargaining contractsin the railroad industry are terminable at any time upon 30 days'notice, unlike contracts inother industries which are usually for fixed terms. See Rice,The Legal Significance of LaborContracts under the National Labor Relations Act, 37 Mich. L. Rev. 693, 720 (1939). InSwayne & Hoyt Ltd., 2 NLRB 282, 287, after repeating the above quotation from the NewEngland Transportation case, the Board added "Consequently, ...whichever organizationis chosen as representative of the employees for the purposes of collective bargaining willbe free to continue the existing agreement,to bargain concerning changes in the existingagreement,or to follow the procedure provided therein for its termination."The NewEngland Transportation approach was abandoned in favor of the contract-bar rule See BostonMachine Works Company, 89 NLRB 59, 62.i7Reed Roller Bit Company, 72 NLRB 927. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDContracts for periods longer than2 years maybea bar,if suchlonger term contracts are customary in the industry, or asmore recently stated, if "a substantial part of the industry iscovered by contracts of a similar term."'These contract-bar rules have been affirmed many timesand have become an established part of the law of laborrelations."Theyreceived the approval of Congress when itamendedthe Act in 1947,10and have been"as it were,writteninto the statute."21Therefore,when the Respondent and theUAW-CIO enteredinto their3-yearbargaining contract in1950,theywere on notice that, after the first 2 years of itsterm, unless it could be shown that longer term contractswere customary in the industry,the contract would not preventthe selection of a new bargaining representative for any groupof employees who might constitute an appropriate unit.22NeithertheBoard nor the courts have decided, however, the effecta new certification has upon an existing,collective-bargainingcontractwhich hasbeen held not a bar to a new determinationof representatives because it is of unreasonable duration.28In 1952, the Board decided that the Respondent'spattern-makers,who constitute one of the most skilled craft groups,might,after 2 years of experience as part of a plantwideunit of approximately 1,500 employees,if they sodesired,constitute a separate appropriate unit.Apparentlydissatisfiedwith their representationby the UAW-CIO, all sixpattern-makers voted for a separate unit to be represented by thePatternMakers,whichis the labor organization that tradi-tionallyrepresents patternmakers in industry.The Boardis General Motors Corporation,102 NLRB 1140.19E. g., Puritan Ice Company,74 NLRB 1311 (1947);Schaeffer Body, Inc., 78 NLRB 1247(1948);InternationalPaper Company, 80 NLRB 751 (1948);Sanson Hosiery Mills, Inc., 84NLRB 654(1949);Association of Motion Picture Producers,Inc., 88 NLRB 521 (1950).20 Sen.Rep. No. 105,80th Cong.1st.Sess., p. 25; H. R.Conf.Rep. No. 510, 80th Cong1st Sess. p. 50.21 Fay v. Douds, 172 F. 2d 720, 724(C. A. 2); seeN. L. R. B.v.Efco Manufacturing,Inc.,203 F. 2d 458(C.A. 1); N. L. R.B.v.Geraldine NoveltyCo, 173F. 2d 14, 17-18(C.A. 2); lob v. LosAngeles Brewing Co., 183 F. 2d 398,404 (C. A. 9); N. L.R. B. v.GraceCompany, 184 F.2d 126, 129(C. A. 8).22 Compare N. L. R. B.v.J. I. Case Company,134 F.2d 70,72 (C. A. 7),affd 321 U.S.332, where the Court said:Contractsmust be understood as having been made not only with reference to existinglegislation but also with reference to the possible exercise of any rightful authority ofthe Government,and no obligation of existing contracts may be invoked to defeat thatauthority.22 We do not consider Triboro Coach Corporationv.N. Y. S. LR. B., 286 N. Y. 314(1941)as having passed upon this precise issue. In that case,the NewYorkCourt of Appeals,by a 4 to 3 vote, set aside a certification of representatives issued by the New York StateLabor Board to Union A after an election,upon the ground that a valid contract between theemployer and Union B existed.The court rejected the finding of the New York Board thatthe contracting parties had terminated their agreement.It also found that Union A, the rivalunion,had not filed its representation petition in proper time.The NewYorkcourt neverreached the question,posed in the present case,of the effect upon an existing contract ofthe valid selection of a new labor organization as bargaining representative.Nor do we consider that Congress in passing the 1947 amendments decided the issue inthis case.As setout bythe Trial Examiner,the legislative history is ambiguous at best. AMERICAN SEATING COMPANY255thereupon certified the Pattern Makers as bargaining repre-sentative for those employees. Although the certificationof October 6, 1952, gave the Pattern Makers immediate statusasexclusive representative for the purposes of collectivebargaining"in respect to rates of pay, wages,and hours ofemployment,"the Respondent would qualify the Pattern Makers'authority as to these subjects by adding"afterJuly1, 1953."If the Respondent's contention is sound,a certified bargainingrepresentativemight be deprived of effective statutory poweras to the most important subjects of collective bargaining foran unlimited number of years as the result of an agreementnegotiated by an unwanted and repudiated bargaining repre-sentative.There is no provision in the statute for this kindof emasculated certified bargaining representative.Moreover,the rule urgedby theRespondent seems hardly calculatedto reduce"industrial strife" by encouraging the "practiceand procedure of collective bargaining,"the declared purposeof the National Labor Relations Act, as amended.The purpose of the Board's rule holding a contract of un-reasonable duration not a bar to a new determination ofrepresentatives is the democratic one of insuring to employeesthe right at reasonable intervals of reappraising and changing,ifthey so desire,their union representation.Bargainingrepresentatives are thereby kept responsive to the needs anddesires of their constituents;and employees dissatisfied withtheir representatives know that they will have the opportunityof changing them by peaceful means at an election conducted byan impartial Government agency. Strikes for a change ofrepresentatives are thereby reduced and the effects of employeedissatisfaction with their representatives are mitigated. But,ifa newly chosen representative is to be hobbled in the wayproposed by the Respondent,a great part of the benefit to bederived from the no-bar rule will be dissipated.There is littlepoint in selecting a new bargaining representative which isunable to negotiate new terms and conditions of employmentfor an extended period of time.We hold that, for the reasons which led the Board to adoptthe rule that a contract of unreasonable duration is not a barto a new determination of representatives,such a contract maynotbar full statutory collective bargaining,including thereduction to writing of any agreement reached, as to any groupof employees in an appropriate unit covered by such contract,upon the certification of a new collective-bargaining repre-sentative for them.u Accordingly,we find that by refusing onand after October 16, 1952, to bargain with the Pattern Makersconcerning wages, hours,and other working conditions foremployees in the unit of patternmakers,theRespondentviolated Section 8 (a) (5) and(1) of the Act.24See PacificGreyhoundLines,22 NLRB 111, 141 (Chairman Madden's opinion). TheRespondent assumes at least partial defeasance of the existing contract in acknowledgingthatsuchmatters as union security,contract grievance procedure,and the number ofstewards may be required subjects of collective bargaining with the Pattern Makers. 256DECISIONSOF NATIONAL LABOR RELATIONS BOARD2.Inmaking the above finding, we have not relied on theTrial Examiner's interpretation of Section 8 (d). However, wealsoagreewith the Trial Examiner that, for the reasons statedby him, Section 8 (d) is "inapplicable upon aninterveningcertification of the Board," thus leaving the Sands25 rule infull vitality. For thisreason,too, wefindthat the Respondent'srefusal to discuss terms and conditions of employment violatedSection 8 (a) (5) and (1) of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, the National LaborRelations Board hereby orders that the Respondent, AmericanSeating Company, Grand Rapids, Michigan, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a) Refusing to bargain collectively with Pattern Makers'Association of Grand Rapids, Pattern Makers' League of NorthAmerica, AFL, as the exclusive representative of all employeesin the patternmakers unit, in respectto ratesof pay, wages,hours of employment, or other conditions of employment.2.Take the following affirmative action, which the Boardfinds will effectuate the policies of the Act:(a) Upon request, bargain collectively with Pattern Makers'Association of Grand Rapids, Pattern Makers' League of NorthAmerica, AFL, as the exclusive representative of all employeesin the appropriate unit, and embody any understanding reachedin a signedagreement.(b) Post at its plant in Grand Rapids, Michigan, copies of thenotice attached to the Intermediate Report and RecommendedOrder." Copies of said notice, to be furnished by the RegionalDirector for the Seventh Region, shall, after being duly signedby the Respondent's representative, be posted by the Respondentimmediately upon receipt thereof and maintained by it for atleast sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that such notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director for the Seventh Region inwriting, within ten (10) days from the date of this Decision, ofthe steps taken to comply herewith.Chairman Farmer took no part in the consideration of theabove Decision and Order.25N. L. R. B. v. Sands Mfg. Co., 306 U. S. 332, 342.26 This notice, however, shall be and hereby is amended by striking from the first para-graph thereof the words "Recommendations of a Trial Examiner," and substituting in lieuthereof the words"A Decision and Order." In the event that this Order is enforced bydecree of a United States Court of Appeals, there shall be substituted for the words "Pur-suant to a Decision and Order" the words "Pursuant to a Decree of the United States Courtof Appeals, Enforcing an Order." AMERICAN SEATING COMPANY257Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge filed by a labor organization herein called the Pattern Makers(PatternMakers' Association of Grand Rapids,PatternMakers'League of North America, AFL),the General Counsel for the National Labor Relations Board issued a complaint on November28, 1952, against Respondent American Seating Company alleging that the Respondent hasengaged in specified conduct violating Section 8 (a) (1) and(5) and Section 2 (6) and (7) oftheLabor Management Relations Act, 1947, 61 Stat. 136,herein called the Act. Copies ofthe complaint and charges were served upon the Respondent and a labor organization hereincalled the UAW (Local 135, International Union,United Automobile,Aircraft and AgriculturalWorkers of America(UAW-CIO));theRespondent in turn has filed an answer denying thecommission of the unfair labor practices alleged.Pursuant to notice,a hearing was held in Grand Rapids,Michigan,on January 5, 1953,before the undersigned Trial Examiner.The General Counsel, the Respondent,and thePatternMakers were represented at the hearing and all parties were afforded full oppor-tunity to examine and cross-examine witnesses and to introduce evidence bearing on theissues.The parties were given opportunity to present oral argument at the conclusion ofthe hearing and also to file briefs and proposed findings of fact and conclusions of law. TheRespondent has moved to dismiss the complaint,which motion is disposed of in accordancewith the following findings of fact and conclusions of law.Upon the entire record in the case,'including a consideration of the Respondent's brief,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a New Jersey corporation engaging in the manufacture of seating inGrand Rapids,Michigan.During the year ending October 15, 1952, the Respondent has pur-chased materials worth more than$500,000 from out-of-State sources and has shipped morethan$1,000,000 worth of finished products in interstate commerce.The Respondent is engaged in commerce within the meaning of Section 2 (6) and(7) of theAct.ILTHE UNFAIR LABOR PRACTICESThis case involves no evidentiary conflicts,and the facts are as follows:On September 20, 1949,following a Board-directed election(85 NLRB 269),the Boardcertified the UAW for a production and maintenance unit at the Respondent's operations,including patternmaking employees.The UAW and the Respondent executed a collective-bargaining agreement on July 1, 1950, covering all employees in the certified unit. Thisagreement deals with wages,hours,seniority,and other subjects usually found in suchagreements,including grievance procedures,checkoff of union dues,and union-shop pro-visions.The agreement prescribes a 3-year term with provisions for periodic wage andinsurance reopenings and for automatic renewal in the absence of termination notice morethan 60 days before the anniversary date, the first such date beingJuly 1,1953.The agree-ment has a modified no-strike and no-lockout clause and also provides that neither partyhas a right to negotiations on any subject during the term of the agreement except as towages and insurance for which periodic review is provided,as already noted. Also executedby the Respondent and the UAW on July 1,1950,was a pension agreement covering the entirebargaining unit, effective by its terms until July 1, 1955,and with provisions for indefiniteextension until either party serves the other with a 60-day notice. The pension agreementalso prohibits strikes respecting matters covered therein during its operative period. Theparties have entered into supplemental wage agreements in accordance with the terms of thegeneral labor agreement of July 1950,none of the supplements extending the agreement'soriginal termination date.The Pattern Makers,on May 29,1952, filed a representation petition in Case No. 7-RC-1812, seeking, in effect,to sever a unit of approximately 6 patternmakers from the UAW'sproduction and maintenance unit of approximately 1,700 employees.At the hearing on thisiThe transcript is hereby corrected at line 23,page 25, by substituting the word "none"for the word"enough"The pertinent phrase reads,as corrected,"that none of the. . . 258DECISIONSOF NATIONAL LABOR RELATIONS BOARDpetition in Case No. 7-RC-1812, the Respondent urged that its agreements of July 1950 behelda bar to the proceeding. The Board issued a Decision and Direction of Election onSeptember 4, 1952, overruling the Respondent's contract-bar contention and directing anelection to determine whether the patternmaking employees desired to be established in abargaining unit apart from the UAW's plantwide unit. The Respondent had adduced evidenceto the effect that it is the most diversified and one of the largest seating manufacturers inthe country, that no other principal seating manufacturers are located in its proximatelabor vicinity, and that practically all other principal manufacturers within the Grand Rapidslabormarket have collective-bargaining agreements of from 3 to 5 years' duration. TheRespondent thereupon had contended in the representation case that, as the Respondent isrequired to compete for its labor supply with these other industrial employers in the samelaborvicinity and as, therefore, it is of little or no consequence what contract-durationpractice other seating manufacturers have outside the Respondent's labor market, the Boardshould consider the local industrial practice, albeit in different fields of manufacture fromthe Respondent, in determining whether the July 1950 agreements were of reasonable dura-tionforcontract-bar purposes.The Board held, however, that "as the record fails toestablish that 3-year contracts are customary in the seating industry, and as more than 2years have elapsed since the effective date of the existing contract, 2 we find that it is not abar."The craft-severance election was accordingly held, and on October 6, 1952, the Boardcertified the Pattern Makers as statutory bargaining representative for its proposed unit.At a meeting on October 16, 1952, the Pattern Makers presented to the Respondent a proposedagreement covering recognition, wages, hours, seniority, grievance procedure, and otherconditions of employment for its unit. The Respondent replied, in substance, that it "recog-nized the[Pattern Makers]as the exclusive representatives for collective bargaining purposesof the employees in this [patternmaking ] unit and that the company was ready to negotiateupon and discuss any subjects properly open for negotiation or discussion." Then referringto the fact that the UAW's aforementioned general labor agreement "covering wages, hoursand other conditions of employment" would not expire until July 1, 1953, the Respondentdeclared its position to be "that all matters covered by this contract would remain in fullforce and effect for the full term of the contract and that this contract was binding uponthe company and the employees represented by the Pattern Makers Union, as well as allother employees for whom and on whose behalf the contract was negotiated and executed."The Respondent further declared that on this basis it "believed that none of these subjectswere now open for negotiation but that as soon as it was proper to negotiate upon them, thisunion [the PatternMakers] would be recognized as a proper agent for this purpose." TheRespondent also referred in this context to the pension agreement which does not expire untilJuly 1, 1955.At this same meeting on October 16, the Pattern Makers inquired as to the deduction ofUAW dues which the July 1950 agreement requires upon authorization of the individualemployee. The Respondent replied that, as the patternmaking employees had not counter-manded their checkoff authorization as to UAW dues, the Respondent believed it "was boundto continue the deduction of these dues unless the UAW waived its right thereto, in whichevent the company would gladly terminate such deductions." Sometime after this meetingthe UAW informed the Respondent that it would waive the checkoff of UAW dues from pattern-making employees, and the Respondent accordingly has stopped deducting UAW dues fromthe patternmaking unit. It further appears that the Respondent has not, since the PatternMakers' certification, inquired into the union membership of these patternmaking employeesor otherwise applied to them the union-shop provision of the UAW's agreement. The matterof grievance procedure was also raised at the October 16 meeting, with the Respondent takingthe position that the 1950 agreement giving individual employees a right to present theirown grievances might provide a workable solution to the matter. The Respondent also hasstated its position to be that, in accordance with the 1950 agreement, it was required to givethe UAW an opportunity, for the duration of the agreement, to be present at the adjustmentof all grievances, including those originating in the Pattern Makers unit.This present action arises out of the irreconcilable, but good-faith, positions of theRespondent and the Pattern Makers, the latter claiming during its meeting with the Respondentthat the Board certification entitled it to immediate negotiation on all subjects of collectivebargaining as exclusive representative of the patternmaking unit.2 The Board apparently considered the 5-year pension agreement to be covered by itsdecision on the 3-year contract of July 1950. AMERICAN SEATING COMPANY259Contentions of the PartiesThe General Counsel contends that, upon the certification of the Pattern Makers,the UAW'sagreements become inoperative as regards the patternmaking unit.He urges that to holdotherwise under the circumstances present here would make a representation proceedingand its resulting certification of the Pattern Makers an exercise in futility.Therefore,claims the General Counsel, the Respondent was obliged to bargain immediately with thePatternMakers in regard to wages,hours,and other terms and conditions of employment,and, conversely,the UAW agreement is no excuse for refusing so to bargain. 'lhe Respondent,on the other hand,claims that the agreements of July 1950 were really made with the em-ployees(as distinguished from their bargaining representatives)and that these agreementsare lawful and therefore binding until termination by their own terms.The theory advancedby the Respondent is that the employees,and not the employees'bargaining representative,are the principal party in interest to a collective-bargaining agreement and that, in thisinstance,the UAW was merely the agent of all employees, including the patternmakers, forthe purposes of negotiating,executing,and administering the July 1950 agreements. TheRespondent urges,alternatively,that at most what the Pattern Makers'certification accom-plished,was a substitution of the Pattern Makers for the UAW in administering the July 1950agreements as to the patternmakmg unit, in which event the substantive provisions dealingwith wages,hours,and other conditions of employment would continue as binding obligationson the patternmaking employees and their new agent,the Pattern Makers,for the durationof the agreements.The Respondent's supporting arguments are, in brief: (1) The granting ofthe representation election did not decide the rights of the parties under the July 1950 agree-ments;(2) in effectuating the right of employees to choose their bargaining representatives,the Board is not compelled to invalidate agreements; (3) the Act imposes no duration limitson agreements and the Board is therefore without authority to set aside agreements on thebasis of their duration;and (4) if the Board should invalidate agreements under the circum-stances at bar,employers would be placed in the dilemma of being unsuccessful defendantsin contract actions brought by original contracting unions in State courts for the very breachwhich the Board's order would require.Origin and Administrative Status of the ProblemThe question concerning the impact of a collective-bargaining agreement between anemployer and a supplanted union on the employer's obligation to bargain with another unionarises, initially,out of the Board's representation functions under the Act. While the Actwas still in its infancy,theBoard had to determine whether to process representationpetitions filed by a rival union where an incumbent union and the employer enjoyed a collec-tive-bargaining agreement which had some time to run.The rival union might then be seekinga bargaining unit identical to, or smaller or larger than,the unit covered by the agreement.The 1947 amendments created further like situations.Thus,so-called RD petitions may befiledunder Section9 (c) (1) (A) (11) in which employees seek to decertify a union which isparty to agreement with the employer;and the unit sought to be decertified may be identicalto,or smaller than, the unit covered by the agreement. And as a result of a so-called RMpetition filed by employers under Section 9 (c) (1) (B)of the Act,a determination may bemade that a union,with whom the employer has an agreement,is no longer the statutoryrepresentative.And under Section 9(c) (1) (A) (i)of the Act we have the so-called RC casesinvolving the same aforedescribed situations as were presented during the Wagner Act period.Whenever an agreement is raised as a bar to an election in these various representationsituations the Board interprets its function as requiring it to resolve the conflict between"stabilizing labor relations for the duration of a contract secured through bona fide bargain-ing, and protecting the exercise by employees of full freedom of designation of representativesof their own choosing" (General Motors Corporation,102 NLRB 1140).The body of decisionallaw resulting from the Board's resolution of these contract-bar cases is fairly voluminousand well established,3 though still evolving in the light of changing industrial practices. TheJuly 1950 agreements under consideration in this case were held to be no bar because, underrecognized administrative criteria,they had been operative an unreasonably long time whensSee, e g., Sixteenth Annual Report of the National Labor Relations Board(1951), p 64;Fifteenth Annual Report of the National Labor Relations Board(1950),p 60; FourteenthAnnual Report of the Board(1949),p 22. Also, N L R B. v Geraldine Novelty Co., 173F 2d 14, 17, 18(C A 2); Fay v Douds,172 F. 2d 720,724 (C A. 2); N. L R. B v. GraceCo , 184 F 2d 126, 129(C A. 8); lob v. Los Angeles Brewing Co., 183 F 2d 398, 404(C A 9)322615 0 - 54 - 18 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDthePattern Makers' petition was filed, and this rule of unreasonable duration is one of theestablished contract-bar principles.4As far as the parties herein have demonstrated and my own research revealed, the Boardhas not decisively resolved the question presented here. Going back to volume 1 of theBoard's Decisions, we find the Board stating in New England Transportation Company, l NLRB130, 139 (a representation case), that the "whole process of collective bargaining and unre-stricted choice of representatives assumes the freedom of employees to change their repre-sentatives,while at the same time continuing the existing agreements under which therepresentativesmust function." Passing to Pacific Greyhound Lines, 22 NLRB 111 (anunfair labor practice proceeding), we find the Board divided on the point, Chairman Maddenthen espousing the view that insofar as affected employees are concerned, a contract becomes"inoperative as a matter of law" upon the certification of a new bargaining representative(id., at p. 141). In that same case, Member Smith was of the opinion that the certification ofa new representative "result[s] merely in the termination by operation of law of the out-standing collective contract or its terms where they conflict with action by the certifiedrepresentative as representative, and not in a termination of all substantive terms of thecontract otherwise valid" (id., at p. 145). (This Pacific Greyhound decision was vacated in30 NLRB 439.) Next along the line we find the Board refraining from taking any position onthematter, as for example, in Hueneme Wharf & Warehouse Company, 39 NLRB 636, 639,a representation case. Soon afterward, however, in another representation case, Harrison-Walker Refractories Co., 43 NLRB 1349, 1352, the Board, in directing an election, statesthat"The election which we shall hereinafter direct is for the purpose of determining therepresentative who shall administer the contract." The Board again used the Harrison-Walkerdecisionallanguage inThe Register and Tribune Company, 60 NLRB 360, 363, meanwhile,however, having also reverted to the Hueneme Wharf language in Illinois Gear & MachineCo., 53 NLRB 179, 181.InBoston Machine Works Company, 89 NLRB 59, a representation case decided after the1947 amendments to the Act, the Board noted its holdings in the Harrison-Walker and Registerand Tribune cases, supra, that the elections involved there "would be for the restrictivepurpose of determining the representative to administer the current contract." 'Die Boardwent on to say, however, that "we need not now decide whether the representatives to becertified hereinmust assume the existing contract. To the extent these cases purport todecide that question ... they are hereby overruled" (at p. 61). And then discussing MemberReynolds' dissenting view that subsisting agreements follow a newly certified representativeand that a certification should be restricted to such effect, the Board held it "neither neces-sary nor proper in a representationproceedingto rule upon the collectivebargaining dutiesof the parties or on other issues not before us" (at pp. 61-62).The Board's ruling in the Boston Machine case represents the Board's consistent viewsince then, and this had been the Board's view for several years before, so far as determiningin representation cases the effect of certifications on existingagreements.Thus, the matterhas been left, if at all in Board proceedings, to unfair labor practice cases, and, as far as Icanascertain, this problem has arisen but once in such latter-day cases, namely, the GraceCompany, 84 NLRB 435. In that case the employer in question refused to recognize andbargain with a newly certified union because of an existing agreement with the supplantedunion; the Board had rejected the agreement as a bar in an antecedent representation casebecause the agreement in question had not been executed when the representation petitionwas filed (73 NLRB 1286, 1287). The Trial Examiner was of the opinion that, when the Boardrejected the contract-bar contention in the representation case, it was holding in effect thatthe agreement "became defeasible, subject to the outcome of the representation proceeding"(84NLRB at p. 448). The Board sustained the Trial Examiner's conclusion of a refusal tobargain, and issued the conventional order requiring the employer to bargain and to reduce towriting any understanding reached between the parties. Notwithstanding such order, the Boardnevertheless stated that "We do not determine what effect our certification of the [newlycertified] union had upon the contract between the Respondent and the[supplanted union], exceptto affirm that the certification made clear the duty of the Respondent to recognize the Unionas the [statutory representative of the affected employees]...." (84 NLRB at p. 436). Inenforcement proceedings in the Grace case, the Eighth Circuit agreed, in effect, that the4See, e. g., Reed Roller Bit Co., 72 NLRB 927, 928-930; Puritan Ice Co , 74 NLRB 1311,1313-1314; General Motors Corporation, 102 NLRB 1140; Sixteenth Annual Report of theNational Labor Relations Board (1951), pp. 72-73; Fifteenth Annual Report of the NationalLabor Relations Board (1950), p. 68; Fourteenth Annual Report of the National Labor Rela-tionsBoard (1949), p. 23. Cf. N. L. R. B. v. Sanson Hosiery Mills, 195 F. 2d 350 (C. A. 5),certiorari denied 344 U. S. 863. AMERICAN SEATING COMPANY261employer was obliged to bargain upon the certification of a new union, but it held that theemployer was entitled to reasonable time to obtain dissolution of a State court order restrain-ing it from engaging in the bargainingwhich theBoard's order required.N. L. R. B. v. GraceCo., 184 F.2d 126, 130(C. A. 8). (The court later denied enforcement when it appeared that theemployer had closed down the operations in question.189 F. 2d 258.)The 1947 AmendmentsThe House Bill (H. R. 3020), which eventually was modified and enacted as the Taft-HartleyAct in 1947, provided in Section 9 (f) (8) that if a representation election be held to choose arepresentative for any unit covered by a collective-bargaining agreement, "certification ofthe new representative shall not be effective unless and until such new representative be-comes a party to such contract and agrees to be bound in all respects by its terms for theremainder of the contract period." T e accompanying House Report (H. Rep. No. 245, 80thCong., 1st Sess.,p. 39) states that this proposal"seems to be consistentwithpresent law."However, the provision was deleted from the amended Act as finally enacted,and the explana-tion of the House conferees for the omission is that "since the inclusion of such a provisionmight give rise to an inference that the practice of the Board with respect to conductingrepresentation elections while collective bargaining contracts are in effect, should not becontinued,it is omitted from the conference agreement" (H. Conf. Rep.No. 510,80th Cong.,1st Sess., p. 50).5The 1947 Amendments include a new provision, Section 8 (d), which defines the statutoryduty of collective bargaining.Section 8(d) provides in part that the bargaining obligationalso means that no party to an existing collective bargaining agreement:... shall terminate or modify such contract,unless the party desiring such terminationor modification--(1) serves a written notice upon the other party to the contract of the proposedtermination or modification sixty days prior to the expiration date thereof, or in theevent such contract contains no expiration date, sixty days prior to the time it isproposed to make such termination or modification;(2) offers to meet and confer with the other party for the purpose of negotiating anew contract or a contract containing the proposed modifications;(3) notifies the Federal Mediation and Conciliation Service within thirty days aftersuch notice of the existence of a dispute, and simultaneously therewith notifies anyState or Territorial agency established to mediate and conciliate disputes within theState or Territory where the dispute occurred,provided no agreement has been reachedby that time; and(4) continues in full force and effect, without resorting to strike or lock-out, all theterms and conditions of the existing contract for a period of sixty days after suchnotice is given or until the expiration date of such contract,whichever occurs later:Section 8(d) then further provides that:The duties imposed upon employers,employees,and labor organizations by paragraphs(2), (3), and (4) shall become inapplicable upon an intervening certification of the Board,under which the labor organization or individual,which is a party to the contract, hasbeen superseded as or ceased to be the representative of the employeessubject to theprovisions of section 9 (a), and the duties so imposed shall not be construed as requiringeither party to discuss or agree to any modification of the terms and conditions containedin a contract for a fixed period if such modification is to become effective before suchterms and conditions can be reopened under the provisions of the contract. Any employeewho engaged in a strike within the sixty-day period specified in this subsection shall losehis status as an employee of the employer engaged in the particular labor dispute, forthe purposes of sections 8, 9, and 10 of this Act, as amended, but such loss of status forsuch employee shall terminate if and when he is reemployed by such employer. [Empha-sis added.]5 That Congress,in 1947, was aware of and approved the Board's contract-bar decisionalpolicyalso is evident fromS.Rep. No. 105, 80th Cong., 1st Sess ,p. 25 Seealso, Fay v.Douds, 172 F. 2d 720, 724 (C A. 2) ("thoughwe assumethat the 'contractbar' is, as itwere,written into the statute,it is so written in its entirety....and othercases citedin footnote 3, supr. 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe portion of Section 8 (d), which provides that paragraphs(2), (3), and(4) do not requirea party to a contract for a fixed term to bargain or agree concerning contract modificationsto become operative before the contract itself permits,changes the rule ofN. L. R. B. v.SandsMfg. Co., 306 U. S. 332, 342. The doctrine of the Sands case was that "an employerwas under a duty,upon request,to bargain with the representatives of his employees as toterms and conditions of employment whether or not an existing collective bargaining agree-ment bound the parties as to the subject matter to be discussed." N. L. R. B. v. JacobsManufacturing Company, 196 F. 2d 680, 683 (C. A. 2). As Section 8 (d) also provides thatparagraphs(2), (3), and(4) do not apply when there is an intervening certification, onepossible construction is that by thus removing the statutory teeth from the section in such asituation, Congress implied that Section 8 (d) (1) also does not apply and thereby manifesteda congressional assumption that an agreement does not continue upon an intervening certi-fication--for, if agreements do continue in such circumstances, there is as much need for8 (d) (2), (3), and (4) as in any other contract situation. The other possible construction is,of course,by a converse application of mclusio unius est exclusio alterius,that Section 8(d) (1) was intended to operate,a construction which then would indicate congressionalunderstanding that contracts remain effective despite an intervening certification.If the firstinterpretation be accepted,the Respondent was obviously obliged to negotiate with the PatternMakers concerning all subjects of collective bargaining,there being no contract questionunder this hypothesis. But even if the second construction be made and it accordingly beassumed that the July 1950 agreements do continue, the Respondent would still be obliged tobargain immediately concerning present changes in terms and conditions of employment; forthat portion of Section 8 (d) which changes the sands doctrine is, by its own terms,"inappli-cable upon an intervening certification of the Board,"thus leaving the sands rule in fullvitality under the second hypothesis stated.The Postponement TheoryThe Respondent's first theory is that, even as to patternmakmg employees and despite thePatternMakers' certification,it is obliged to perform its agreementswith the UAW andtherefore cannot negotiate with the Pattern Makers while these agreements are operative.Should this theory prevail--and it appears to have been the Respondent's position at theOctober 16meeting--the Respondent would be required to perform, in the UAW's behalfand at theUAW'sinsistence,the union-shop and checkoff provisions as to patternmakersfor the contract term,and it also would be required to treat with the UAW in regard to allothermatters involved in the administrationof the July1950 agreements as such matterspertain to the patternmakers,including the adjustment of grievances arising from thepatternmaking unit.One of the basic precepts of the Act is that an employer is required to recognize andbargain with the statutory representative and that this bargaining obligation also imposed"the negative duty to treat with no other" (N. L. R. B.v. Jones & Laughlin Steel Corp.,301 U. S. 1, 44; Medo Photo Supply Corp. v. N. L. R. B., 321 U. S. 678, 683-684). UnlesstheJuly 1950 agreements justify conduct to the contrary,the Respondent was thereforerequired,under Section 8 (a) (5) of the Act, to recognize and bargain with the Pattern Makersand also not so to treatwiththeUAW in regard to the patternmaking unit. But it is the Board'sfunction,under Section 9 of the Act, to ascertain and certify bargaining representatives; andin certifying the Pattern Makers,the Board exercised this statutory authority in conformitywith established contract-bar principles,which principles apply "in complaint cases noless than in representation cases" (N. L. R. B. v. Geraldine Novelty Co., 173 F. 2d 14,18 (C. A. 2)).The July 1950 agreements are therefore in conflict with this exercise of theBoard's representation functions to the extent that, during the operative period of the PatternMakers'certification,theypurport to vest a representative status in theUAW in respect topatternmaking employees and thus would postpone the effective date of the certification issuedby the Board. "Whenever private contracts conflict with [the Board's] functions, they ob-viouslymust yield or the Act would be reduced to a nullity" (J. 1. Case Co. v. N. L. R. B.,321 U.S. 332, 337); T indeed,the Act itself states that the power of the Board"to preventany person from engaging in any unfair labor practice...shall not be affected by any othermeans of adjustment or prevention that has been or may be established by agreement, law,or otherwise" (Section 10(a)). 2b the extent,therefore,that the July 1950 agreements pur-6See the other authorities collected in Miami Copper Company,92 NLRB 322, 3387NationalLicoriceCo.v.N L. R B , 309 U. S. 350, 362- 367; Phelps Dodge Co v.N.L.R B, 313 U. S. 177, 192-193 Compare Consolidated Edison Co. v N. L. R B ,305 U. S 197, 235-236; Colgate-Palmolive Peet Co. v. N L R B., 337 U S 913 AMERICAN SEATING COMPANY263port to cause representative rights to exist after the Pattern Makers' certification in aunion other than the Pattern Makers, they are, in such respects, inconsistent with the Actand of no force and effect in regard to patternmaking employees.The Respondent urges, however, that to require an employer to bargain with a newlycertified union and to ignore its obligations under an agreement with a superseded unionwould place the employer in the difficult position of being confronted with State court actionby the supplanted union to enforce the agreement in the very respects in which the Board'sorder has caused the agreement to be breached. The Supreme Court seems to have answeredthis contention in National Licorice Co. v. N. L. R. B., 309 U. S. 350, 365:. . it will notbe open to any tribunal to compel the employer to perform the acts which even though he hasbound himself by contract to do them, would violate the Board's order or be inconsistent withany part of it." [Emphasis added.]ISee also,Hill v. Florida, 325 U. S. 538, 539, 543; SolaElectricCo.v.Jefferson Co., 317 U. S. 173, 176-177; Hamilton v. N. L. R. B., 160 F. 2d464, 471 (C. A. 6), certiorari denied sub nom. Kalamazoo Stationery Co. v. N. L. R. B.,332 U. S. 762.The Respondent was accordingly obliged to bargain and otherwise to treat with the PatternMakers and not with the UAW concerning terms and conditions of employment and concerningall other subjects of collective bargaining affecting patternmaking employees, whether or notthe substantive provisions of the July 1950 agreements be held to continue to apply to thepatternmakuig employees after the Pattern Makers' certification. This obligation to bargain,initsaffirmative and negative aspects, became immediately effective upon the PatternMakers' certification. The Respondent refused so to bargain and I conclude that it therebyviolated Section 8 (a) (5) and (1) of the Act.The usual order in a refusal-to-bargain case is to require the employer to bargain with theunion in question. This is not the ordinary case, however, and the conventional bargainingorder without any clarification would, in the present situation, require the parties to specu-late at their peril concerning the impact, if any, of the July 1950 agreements on the labor-relations situation of the patternmakmg employees. The precise question in this connectionis, of course, whether the July 1950 agreements are binding, until changed, on the pattern-making employees and the Pattern Makers as their agent, as the Respondent contends, orwhether these agreements become wholly inoperative, upon the Pattern Makers' certification,in regard to the employment and bargaining relationship between these parties, as the Gen-eralCounsel contends. As I have already indicated (see footnote 8, su ra , I believe theparties are entitled to a resolution of this matter inasmuch as it seems necessary to anunderstanding of the meaning of a bargaining order in these circumstances.The Substitutionand Defeasance TheoriesThe Respondent contends that the July 1950 agreements should be held to continue to bebinding on patternmaking employees except that the Pattern Makers are substituted for theUAW to administer the agreements in behalf of the patternmaking unit.To so hold would immediately raise certain obvious difficulties. Thus, there would be thelegal issues in determining which provisions of an agreement are inherently inconsistentwith the certification of another union and then in deciding what befalls those provisionswhich are inconsistent. The recognition clause of the agreements would of course have tobe changed by substituting the new union for the superseded union, and this raises no par-ticular problem. But how does substitution affect the union-security and related provisionsof an agreement?Experience has shown that employers are sometimes willing to grant union-shop agree-ments to some unions while they are unwilling to enter into such agreements with otherunions. If agreements are held to be continued with a newly certified union substituted forthe original contracting union, should the employer in question be required by operation oflaw to honor such union-shop agreement with the new union? The employer would have nochoice if the substitution theory be applied in full. On the other hand, it is highly doubtfulthat an employer can be required to honor a union-shop agreement in behalf of a union with8 It is for the very reason of not requiring a party"to proceed more or less in terrorem"(N.L R. B v. Sterling Furniture Company, 202 F 2d 41 (C. A. 9) and also to enable theRespondent to defend itself in a contract action resulting from compliance with a Board orderthat I consider it necessary, in fairness to the parties, to spell out the employer's rights andobligations as to the agreements in question, insofar as the Act is concerned. Cf. N. L. R Bv.The Grace Co , 184 F 2d 126 (C. A. 8) 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhom he never freely negotiated on the subject.9 It may be contended, in any event, thatunion-security provisions are so intimate a matter between an employer and a specifiedunion that, as a matter of law, such clause should be consideredas terminated upon achange of representatives. The same problem arises as to dues-checkoff provisions andgrievance clauses. In dealing with one union an employer may believe one type of grievanceprocedure to be desirable, whereas he might prefer another type in dealing with anotherunion.Should it be said that, by operation of law, the employer has no choice as to suchgrievance procedures or should it be held that this matter, like the union-shop clause, isinconsistent with a change of representative and therefore becomes inoperative as a matterof law when such representation change occurs? Also there is the matter of a no-strikeprovision,or its absence in an agreement. Employers might insist on such provision inagreements with certain unions but would not consider it necessary to include that safe-guard in agreements with other unions, depending in large part on the organizational andcollective-bargaining experience of the employer with the respectiveunions. Should anemployer be required, by operation of law, to continue the obligations of an agreement witha substitute union where such agreement does not contain a no-strikeclausein a case wherehe would not have entered into such agreement with the substitute unionunlessthe agreementhad included a no-strike clause? Or should a no-strikeclause alsobe considered so personaland also so vital a matter between an employer and a specified union thatits absence in anagreement be considered sufficient reason for holding the entireagreementto be inoperativeas a matter of law upon a new union being certified?Those provisions, which deal with such mattersaswages,hours, seniority, etc., alsomay be troublous if a newly certified union would be required to administeragreementsexecuted by another union. Frequently, for example, the new union is certified for a unitwhich is substantially either larger or smaller than the unit covered by the agreement.Where, therefore, an agreement with a supplanted union provides that matters such aswages and hours and senioritycut acrossvarious divisions of an employer's operations,theagreement, as a result, may be difficult, if not impossible, of administration by thenewly certified union when the scope and composition of the respective units are changedby a certification. Additional confusion, in requiring a new union to become a substituteadministrator of an agreement,alsomay arise from the fact that unions themselves differinadministrative structure and in policies, and such difference "might make it highlyimpracticable" for the new union to take over the agreements of the supplantedorganiza-tion.10Assuming that an employer and a new union are able to resolve the inherentlegalconflictsbetween an agreement with one union and the certification of another union, andalso assumingthey can overcome all difficulties in applyingan agreementto a unit which is ofgreater orsmaller scope and composition than the original unit covered by the agreement,and as-suming further that administrative and policy differences between the original and thesucceeding unions offer no insuperableobstacles--assumingthe happy disposition of allthese problems created by the substitution theory, what additional problems would theadoptionof this theory by the Boardcreate invarious actions on contracts in the Statecourts?The Respondentasserts,for example,that in its opinionthe UAW would be suc-cessful in the Michigan courtsinseekingto compel the Respondent to comply with allprovisions of the UAW agreements.includingtheir applicationto patternmakingemployees,for the duration of agreements'terms.This opinion, however,seemsat variance with theSupreme Court's aforementioned declaration in the National Licorice case, supra, to theextent that such Statecourtorders might require action by the Respondent which isinimicalto a Board ordersustainingthe statutory representative status of the Pattern Makers. But,if this be the law of the State of Michigan, and if the law were to be changed to comport withthe Supreme Court's decision, what then would be the enforceable rights under theagreementsshould the substitution theory be applied?Would the courts of Michigan and of other juris-dictions permit the Pattern Makers to maintain an action to obtain performanceof an agree-ment executed by a rival union? Would thesevarious courts entertain an action against thePatternMakers in which the Respondent sought to hold the Pattern Makers liable on anagreement which they never had executed?But unlessthese rights and liabilities are heldto arise--and there is a substantial question, at the least, that they would be so held--thesubstitution theory would be lacking in practical juridical effect. The nature of the collec-tive-bargaining agreementhas alwaysbeen a sourceof interest to the legal scholars and.9N. L. R. B. v. American National Insurance Co., 343 U. S. 395, 404 ". . the Board maynot, either directly or indirectly, compel concessions or otherwise sit in judgment upon thesubstantive terms of collective bargaining agreements."10 "Developments, Taft-Hartley Act," 64 Harv. Law Rev 781, 841(1951). AMERICAN SEATING COMPANY265more directly, to the courts which have had to determine rights thereunder. The problemsin the field are myriad, the theories many, and judicial results conflicting." Are not thelegal problems multiplied if a new union is to be held in this proceeding as having assumedall or part of another union's agreement? While it may be said that the matter of privatecontract actions plays no relevant part in deciding a question under this Act, to ignore thejuridical facts of life is hardly fair to employers or unions or employees or to the publicgood in seeking a result consonant with the stability in this field sought to be attained by theAct.Itshould be pointed out that not all of the aforementioned problems are involved in thepresent case. But it is a policy of general application we are attempting to formulate here,and in doing so I would consider myself remiss should I fail to consider matters whichappear to bear on the problem.There are still further problems created should the theory be adopted here that a col-lective-bargaining agreement remains a binding obligation on employer and employeesdespite the impact of intervening representation proceedings.Let us take a typical RDcase, for example, where the Board decertifies a union which holds an unexpired contract,and as a result of the proceeding the employees affected have no bargaining representative.(Contract-bar rules apply to RD proceedings, as well.) A similar decertifying result mayoccur pursuant to an employer's RM petition, as to which contract-bar rules also apply. Ifthe contracts in these cases are held to continue despite the lack of a statutory bargainingrepresentative, is the employer required to take up matters arising under the contract withthe entire employee body? Is the employer bound to observe the contract provisions in asituationwhere an employer is otherwise completely free, so far as the Act is concerned,to take unilateral action in changing wages, hours, and other substantive terms of employ-ment?Itwould appear that the substitution theory, with the numerous problems it would createin the variety of representation situations arising under the Act, is hardly conducive to thepeaceful labor-management relations which the Act would promote. Tb adopt the theory inthese cases would compound complexity in a field already overflowing with difficulties. Onthe other hand, the General Counsel's defeasance or inoperation theory, which would wipethe bargaining slate clean upon the certification of a new union, raises none of these prob-lems. But the Respondent further asserts, in support of the substitution theory, that em-ployees should not be enabled, by a change of representatives, to open up negotiations onmatterswhich are otherwise closed under an agreement, unless employers be affordedsimilar opportunity for reopening. That the Act itself requires negotiations upon a changeof representatives, even as to matters which were included in an agreement, has alreadybeen discussed. It is to be emphasized, moreover, that the issue in these cases arises be-cause the Act grants employees the right, and Section 9 provides the manner in whichemployees may exercise the right, to designate or decertify their bargaining representativesand because it is therefore necessary to accommodate Section 9 with Section 8 (a) (5) of theAct which latter provision requires employers to recognize and bargain with the statutorybargaining representatives. uThe adoption of the substitution theory would not necessarily redound to an employer'sadvantage in all situations,nor would it be,necessarily,to a newly certified union's dis-advantage under all circumstances; this would depend entirely, it seems to me, on theeconomic picture at any given time as it bears on the employer's operations. I am of theopinion, however, that the cause of industrial stability would not be served by holding a unitof employees and their new statutory representative to be bound by the terms of an agreementexecuted by a superseded rival union. Confusion rather than stability would result. I agree"See, generally, and on the specific questions raised here: J. I. Case v. N L R. B.,321 U. S. 332, 334-339; Note, 51 Y. L. J. 465 (1942); Rice, "Collective Labor Agreements,"44 Harv. L Rev. 572 (1931); Witmer, "Trade Union Liability," 51 Y. L. J 40 (1941); Anno-tations, 95 ALR, 467-471; 95 ALR 10; 18 ALR 2d 352i2 Anotherinstanceof such necessary accommodation of representation and unfair laborpractices provisions of the Act is reflected in the cases dealing with the so-called MidwestPiping situation. See, Midwest Piping & Supply Co., Inc., 63 NLRB 1063; Tenth Annual Reportof the National Labor Relations Board (1946), pp. 38-39; Eleventh Annual Report of theNational Labor Relations Board (1947), pp. 35-36; Twelfth Annual Report of the NationalLabor Relations Board (1948), p. 26; Thirteenth Annual Report of the National Labor RelationsBoard (1949), pp. 52-53; Fourteenth Annual Report of the National Labor Relations Board(1950),p 53; Fifteenth Annual Report of the National Labor Relations Board (1951), p 97,Sixteenth Annual Report of the National Labor Relations Board (1952), p. 160. Cf The HooverCompany v. N L R B., 191 F. 2d 380 (C A 6). 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the General Counsel that the employees and the new union are not so bound so far asthe Actisconcerned,and I find no warrantin the Act,its legislativehistory,or in soundlabor-management relations for holding the Pattern Makers to be a substituted agent for theUAW to administerthe July 1950agreementsof the UAWor for otherwise engrafting theJuly 1950agreements as a limitation on the Respondent's obligation,under the recommendedorder in this case,to treat with the Pattern Makers "in respect to rates of pay, wages,hours of employment,or other conditions of employment" (Section 9(a) of the Act).IlL THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section II, above, occurring in connection withthe operations of the Respondent set forth in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, and tend tolead to labor disputes burdening and obstructing commerce and the free flow of commerce.IV,THE REMEDYIshall recommend, as already indicated, that the Respondent negotiate on all subjects ofcollective bargaining with the Pattern Makers in behalf of the patternmaking unit.13 Asalso explained above, this means that the July 1950 agreements impose no legal qualificationon such bargaining and also that the Respondent shall desist from treating with the UAW inbehalf of these employees as long as the Pattern Makers is their statutory representative.No broad order will be recommended here, for the Respondent's unfair labor practicesarose entirely out of a legal question involving no antiunion animus of any sort and as towhich the Respondent's position was taken in good faith.CONCLUSIONS OF LAW1.The Respondent has engaged in unfair labor practices within the meaning of Section 8(a) (1) and (5) of the Act.2.The aforesaid unfair labor practices affect commerce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]is This case is not moot or about to become so merely because the general labor agreementof July 1950 is soon open for negotiations by its own terms (J I. Case v. N L. R B , 321U S 322, 324); in any event, the pension agreement of July 1950 does not expire until July1955APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard, and in order to effectuate the policies of the NationalLaborRelations Act, we herebynotify our employees that:WE WILLbargain collectively with Pattern Makers' Association of Grand Rapids,Pattern Makers'League of NorthAmerica, AFL,in behalf of the patternmakmg unit.AMERICAN SEATING COMPANY,Employer.Dated ................By................................................................ ............................(Representative)('title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.